Citation Nr: 0103899	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hypertension and for residuals of a cerebral 
vascular accident.

2.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established entitlement to PTSD as 10 
percent disabling and denied the other benefits sought on 
appeal. 

In a July 1998 hearing's officer decision, the rating for 
PTSD was increased to 30 percent disabling.

The Board observes that the RO characterized one of the 
issues on appeal as whether new and material evidence has 
been received to warrant reopening a claim of entitlement to 
service connection for hypertension. a blood/vascular 
disorder and stroke.  However, that issue on appeal has been 
restyled as set forth on the first page of this decision. 


FINDINGS OF FACT

1.  By rating decision in October 1992, a claim to reopen 
entitlement to service connection for hypertension. a 
blood/vascular disorder and stroke was denied; a timely 
substantive appeal was not received in connection with that 
rating decision. 

2.  Certain evidence received since the October 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The PTSD disability does not approximate a condition 
manifested by reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the October 1992 rating 
decision, which denied a claim to reopen entitlement to 
service connection for hypertension. a blood/vascular 
disorder and stroke, is new and material, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an unappealed rating determination from October 1992, the 
RO inter alia, determined that no new and material evidence 
had been submitted vis-à-vis a claim of entitlement to 
service connection for a blood-vascular disorder, 
hypertension and stroke.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the October 1992 rating 
determination consisted of the veteran's service medical 
records and considerable clinical evidence developed 
thereafter, which included, inter alia, records of a 
hospitalization of June 1977 at St. Vincent Hospital and 
Medical Center.  At the time of the prior decisions, there 
was no medical evidence associating the claimed conditions to 
service.

In the context of the current claim, substantial duplicate 
inpatient and outpatient treatment records have been 
submitted.  However, the veteran's private physician, Dr. 
S.K.R., also submitted correspondence dated in August 1998, 
which reported the veteran without the claimed abnormalities 
prior to service.  Dr. S.K.R., now retired, had transferred 
his records to another physician who disposed of them.  
Nevertheless, from memory, he recalled that the veteran was 
hospitalized for a left inner ear infection shortly after his 
release from active duty in 1970 [sic] and presented with 
episodes of systolic hypertension.  The Board observes that 
if it can be established that the veteran had essential 
hypertension to a compensable degree within one year after 
separation, entitlement to service connection could be 
established on a presumptive basis.  

Additionally, the Board observes that additional 
hospitalization records from November 1972 have been 
associated with the claims file; such records relate to 
treatment for a gastrointestinal condition.  The RO correctly 
observed that such records do not identify any of the claimed 
disorders.  A normal electrocardiogram was reported at that 
time; however, the Board also observes that the veteran's 
blood pressure was reported as 170/100 at the time of the 
test, 17 months after the veteran's discharge.

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it is probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  

Under the circumstances, the Board believes that the letter 
from Dr. S.K.R. together with the blood pressure reading in 
November 1972 are so significant that they must be considered 
in order to fairly decide the merits of the claim.  In other 
words, the letter and the clinical report constitute new and 
material evidence; the veteran's claim has, therefore, been 
reopened.  The Board also recognizes that with respect to the 
veteran's history of a stroke, the Board is of the additional 
opinion that the condition is sufficiently related to warrant 
reopening that claim also.

It bears emphasis, however, that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.

PTSD

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's PTSD claim have 
been properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Entitlement to service connection for PTSD was established by 
the rating action on appeal.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
9411.  The rating criteria provide that a 30 percent rating 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411.

The veteran was afforded a VA examination in November 1997.  
The veteran reported intrusive thoughts about his combat 
experiences in Vietnam and that he has severe irritability, 
manifested by severe outbursts of anger, which interferes 
with his ability to hold onto employment.  He reported a 
history of organic brain syndrome secondary to stroke.  He 
avoids stimuli that trigger recall.  He reported still 
experiencing symptoms of irritability and that he screamed 
and punched the wall.  His first marriage failed, but he 
enjoyed a good relationship in his current marriage.  
Objectively, he appeared in good contact with reality.  His 
mood was even, and affect was full and appropriate.  Thought 
processes were relevant and coherent.  The veteran had vague 
fears of people watching him and trying to hurt him.  There 
were no suicidal or homicidal ideations.  He was fully alert 
and oriented.  Memory for recent and remote events were 
grossly intact.  There were no signs of organic deficits.  He 
had insomnia, occasional flashbacks and a distinct startle 
response.  Diagnosis was PTSD, chronic.  Global Assessment of 
Functioning (GAF) was reported as 65 with mild symptomatology 
and some difficulty functioning.

Outpatient treatment records generally demonstrate the 
veteran functioning fairly well emotionally.

A special neuropsychiatric report was also afforded.  The 
veteran demonstrated moderate to severe levels of anxiety, 
depression and somatoform trends.  The examiner characterized 
him with thinly stretched emotional resources and limited 
ability to cope and to inhibit affective expression.  The 
examiner concluded that the veteran's memory defects were 
attributable to psychogenic etiology.  

In November 1998, the veteran voluntarily admitted to the 
hospital for complaints of depression with onset of suicidal 
ideation.  At the time of admission, he was cooperative, 
clear, articulate and provided rational answers.  Mood was 
depressed with congruent affect.  There were no thought or 
perceptual disorders.  He was expressing vague suicidal ideas 
but denied any active intent and contracted for safety.  
There were no other psychotic features.  Cognitive functions 
were intact with good insight.  His medications were 
adjusted.  The veteran showed rapid recovery and within a few 
days denied further suicidal ideas.  Sleep improved 
spontaneously.  

The Board acknowledges that determining one's occupational 
and social impairment involves judgment and is less than an 
exact science.  The Board, while taking into consideration 
the veteran's assertions and complaints, must be guided by 
the medical examiner's findings and impressions.  Above all, 
it is the examiner's overview that is most determinative in 
deciding the case.  The GAF score provided by the examiner, 
representing psychological, social and occupational 
functioning, is very helpful and highly probative.  In this 
case the GAF, 65, reported in November 1997 represents no 
more than a mild degree of disablement.  On the other hand 
another examiner reported moderate to severe levels of 
anxiety, depression and somatoform trends.  A number of his 
outpatient treatment records reflect that he was doing fairly 
well, and, even during his one hospitalization, he appears to 
have improved promptly.  Symptomatology relating to 
impairment of affect is only infrequently reported; judgment 
does not appear impaired to any significant degree; the 
veteran appears to be fairly well motivated and appeared to 
even be developing a private business.  He enjoys a good 
relationship with his spouse.

The question here is one of degree.  The Board considers the 
disability picture as not consistent with more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The picture is one of an 
individual generally functioning satisfactorily. The evidence 
does not approximate the next higher or greater level of 
disability; thus the preponderance of the evidence is against 
an increased evaluation.  Thus, the Board concludes that the 
veteran's PTSD is not productive of more than a 30 percent 
disability evaluation under the rating criteria.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  There is no competent 
evidence of record which indicates that the veteran's PTSD 
has caused marked interference with employment beyond that 
which is contemplated under the schedular criteria or 
frequent hospitalizations.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

The veteran's claim of entitlement to service connection for 
hypertension and for residuals of a cerebral vascular 
accident is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.

Entitlement to increased evaluation for PTSD is denied. 


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Dr. 
S.K.R. has stated that the veteran was treated in August 1970 
for a severe left inner ear infection at the Mercy Hospital 
in Toledo, Ohio.  An attempt to obtain copies of all 
pertinent treatment records should be made in the event they 
may contain evidence beneficial to the veteran's claim. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining an appropriate 
consent to the release of medical 
records, the RO should contact the Mercy 
Hospital of Toledo, Ohio and request 
copies of all medical treatment records 
documenting any treatment of the veteran 
from August 1970 to July 1972 for a left 
inner ear infection or any other hospital 
records during such period. 

If the search for records have negative 
results, documentation to that effect 
from the contacted entity(ies) should be 
placed in the claim file.  Notification 
should be provided to the veteran that: 
identifies the records that are unable to 
be obtained; briefly explains the efforts 
that the made to obtain those records; 
and describes any further action to be 
taken by the VA with respect to the 
claim.

2.   After completion of the above and 
any additional development which the RO 
may deem necessary, the RO should review 
the full, expanded record on a de novo 
basis and determine if the veteran's 
claim can be granted on a direct or 
presumptive basis.  If the RO's 
determination remains adverse to the 
veteran, then he and his representative 
should be issued an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to this claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 


